DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki (US 2002/0117590).
Regarding claim 1 Araki discloses:
An electronic apparatus comprising: 
a housing (e.g. 10 FIG.13) configured to define an external appearance of the electronic apparatus; 
a cover (e.g. 60 FIG.8, 70 FIG.9) configured to define at least a portion of the external appearance of the electronic apparatus in cooperation with the housing; and 

an opening (e.g. space in 50 FIG 6); 
a thread-fastening portion (e.g. 52 FIG.6) positioned at a center of the opening; 
a bridge (section of 50 extending from 52(not labeled) to top of 11 FIG.14) connecting the thread-fastening portion and a perimeter of the opening (shown e.g. FIG.4); and 
at least one catching protrusion (e.g. portion of 10 with 82 caught thereunder FIG.14) protruding toward the thread-fastening portion from the perimeter of the opening (shown e.g. FIG.14), wherein the cover includes a hook (e.g. 82 FIG.14) configured to be caught on the at least one catching protrusion (as shown FIG.14).

Regarding claim 2 Araki discloses:
the bridge is formed in a portion of perimeter of the opening (shown between sections 57 FIG.6) and the catching protrusion is formed along another portion of the perimeter of the opening (above 57 as shown/indicated FIG.14).

Regarding claim 3 Araki discloses:
the catching protrusion is disposed substantially at an upper perimeter of the opening (formed in top shown FIG.14) and the bridge is disposed substantially at a lower perimeter of the opening (formed in bottom shown FIG.14).

Regarding claim 4 Araki discloses:


Regarding claim 5 Araki discloses:
the cover includes: 
a head (e.g. 72 FIG.14); and 
a substantially cylindrical insert (e.g. 74 in cylinder shown FIG.9-FIG.11,c arcuate paragraph [0029]) extending from the head, wherein the hook is formed around an end of the insert (as shown e.g. FIG.11).

Regarding claim 6 Araki discloses:
a portion of the head protrudes from an outer surface of the housing when the cover is fastened to the coupling structure (e.g. 72 protruding from a bottom surface of 90 FIG.14).

Regarding claim 7 Araki discloses:
the head includes a dome shape (72 forming the top of the dome of 70 shown FIG.14).

Regarding claim 8 Araki discloses:
the thread-fastening portion has a substantially circular shape (shown e.g. FIG.6) and is positioned at the center of the opening (also shown e.g. FIG.6), and the insert includes an inner space that accommodates the thread- fastening portion when the cover is fastened to the coupling structure (as shown FIG.14).


the housing includes a substantially circular indentation (within arcuate walls along 54 FIG.6), the opening is formed inside the indentation (shown e.g. FIG.14), the head includes a flange formed along an edge thereof (along bottom edge from 72 into 76 FIG.14), and the head has a shape corresponding to the indentation so that the flange is be fitted to the indentation without a gap when the cover is fastened to the coupling structure (e.g. “flush” paragraph [0033]).

Regarding claim 10 Araki discloses:
the hook includes at least one slit around the end of the insert (four shown e.g. FIG.9).

Regarding claim 11 Araki discloses:
the slit is configured to enable the hook to be easily bent by the catching protrusion when the cover is assembled to the coupling structure (e.g. “snap lock” paragraph [0032]).

Regarding claim 12 Araki discloses:
a screw (e.g. 13, 15 FIG.4); 
wherein the screw passes through a through-hole formed in the thread-fastening portion (as indicated FIG.4), and is fastened to a tapped hole formed in a counterpart (“fasteners 13 (see FIG. 4) are used to secure the case assembly 10 to other components 12,14 of a system 20” paragraph [0028]), and the thread-fastening portion further includes a groove receiving the head of the screw when the screw is assembled to the thread-fastening portion.


 the counterpart includes at least one of another housing (“other components 12,14 of a system 20” paragraph [0028] shown FIG.4) of the electronic apparatus or a printed circuit board mounted in a housing.

Regarding claim 15 Araki discloses:
detachable fastening of the catching protrusion and the hook includes a snap-fit structure (e.g. “snap lock” paragraph [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US 2002/0117590) in view of Martinez (US 9218020).

Regarding claim 14 Araki discloses: 
The electronic apparatus of claim 1, 
Araki does not explicitly disclose:
wherein the hook and the catching protrusion have chamfers in directions facing each other
Martinez teaches:
wherein the hook (2116 FIG.22a) and the catching protrusion (2024 FIG.22B) have chamfers in directions facing each other (as shown FIG.22B, described col15 lines 53-63)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Martinez as pointed out above, in Araki, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “facilitate the initiation of the contact of the alignment feature with a portion of the ridge with interference or collision” (col 15 lines 55-63) (e.g. to allow for minimization/elimination of the gap between and therefor better alignment between the hook and protrusion).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 discloses/teaches similar housing features as those disclosed in the present application.

Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841